Citation Nr: 0016600	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  95-38 699	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $28,274, plus accrued interest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1964 to August 1968.

In January 1995, a Committee on Waivers and Compromises 
(Committee) at the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania, determined the veteran was not entitled to a 
waiver of recovery of a VA loan guaranty indebtedness in the 
amount of $28,274.00, plus accrued interest.  He appealed to 
the Board of Veterans' Appeals (Board).

In his October 1995 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested a hearing before a 
Member of the Board.  However, after being notified in August 
1998 of the date, time, and location of the hearing, 
he canceled his request.  The Board subsequently remanded the 
case to the RO in March 1999 for further development and 
consideration.  It since has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran and his wife initially purchased their home 
in 1978; in 1986, he refinanced and paid off two mortgages on 
the property by obtaining a VA guaranteed home loan in the 
amount of $70,000.00, which also resulted in him receiving 
$17,515.00 free and clear from the transaction.

2.  On December 1, 1988, the veteran defaulted on his VA 
guaranteed home loan; he subsequently cured that delinquency 
but, on September 1, 1989, again defaulted on his loan, which 
eventually led to a trustee's foreclosure and sale of the 
property in December 1993.

3.  The evidence of record shows the veteran was at fault in 
creating the loan guaranty indebtedness in the amount of 
$28,274.00, plus accrued interest; there is no indication of 
fault on the part of VA.

4.  With consideration of the costs of life's basic 
necessities, the veteran's current and future income will be 
sufficient to permit the repayment of his loan guaranty 
indebtedness without resulting in any undue financial 
hardship; the repayment of this indebtedness to the VA would 
not be against equity and good conscience.

5.  Any waiver of his loan guaranty indebtedness, or a 
portion thereof, would amount to unjust enrichment, given his 
failure to maintain the subject property, to mitigate his 
indebtedness, or to attempt any cure of the default.


CONCLUSIONS OF LAW

1.  There was a loss after default on the property in 
question which constituted the security for the veteran's 
guaranteed home loan with the VA.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 1999); 38 C.F.R. § 1.964(a) (1999).

2.  Recovery of the veteran's home loan guaranty indebtedness 
to the VA would not violate the principles of equity and good 
conscience; therefore, the recovery is not waived.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran and his wife initially purchased their home in 
1978.  In 1983, the veteran's now former wife conveyed her 
interest in the subject property to the veteran.  A few years 
later, in 1986, the veteran refinanced and paid off two 
mortgages on the property by obtaining a VA guaranteed home 
loan in the amount of $70,000, which also resulted in him 
receiving $17,515 free and clear from that transaction.

On December 1, 1988, the veteran defaulted on his VA 
guaranteed home loan.  He subsequently cured that delinquency 
but, on September 1, 1989, again defaulted on his loan.  He 
thereafter filed for bankruptcy, citing insufficient income 
to pay his debts due to unforeseen circumstances.  He 
indicated that he had available income of about $2,300 per 
month, and that he soon would be receiving even more income 
by renting property he owned that he previously had allowed 
his son to live in rent-free.  On June 10, 1993, a judge 
issued an order dismissing the bankruptcy proceedings without 
prejudice, whereupon the veteran's mortgage company 
(Citicorp) began foreclosure on his home.  Consequently, in 
an effort to prevent losing it, he applied for alternative 
refunding from VA.  He cited various hardships and mitigating 
factors-including his double amputee status as a result of 
his service in Vietnam; problems he was having with his 
health and accommodations in his home due to his service-
connected disability; and other problems related to abusing 
alcohol, etc.  After reviewing information he provided, the 
VA declined his request for refunding in July 1993, 
indicating the value of his property had declined to 
considerably less than the debt he owed on it.  According to 
an appraiser's report concerning the condition and value of 
the property, it no longer had a barn, milk house, 
workshop/toolshed, or pool.  There also were numerous other 
signs of gross neglect and severe deterioration involving the 
front porch, several windows, the rear corner fascia, the 
bathtub drain system, etc.  The VA also learned the veteran 
had been approved by another lending agency for additional 
financing, which, if accepted, might have brought his account 
out of arrears, but that he let the offer expire.

On December 3, 1993, third party bidders purchased the 
property for $40,000 pursuant to a trustee's foreclosure and 
sale, which resulted in a loan guaranty indebtedness in the 
amount of $28,274, plus accrued interest.  The veteran 
thereafter applied for a waiver of recovery of this debt.  He 
indicated in a September 1994 Financial Status Report (FSR, 
VA Form 20-5655) that he was married and had three other 
dependents, ages 16, 15 and 14.  He reported a combined 
monthly net income of $4,501, which was derived from his and 
his current wife's pension, compensation or other income.  
Monthly expenses were reported totaling $4,368, leaving a 
positive monthly balance of $133.  His average monthly 
expenses were $1,436 rent or mortgage payment, $860 for food, 
$380 for utilities and heat, $700 for other living expenses 
and monthly payments on installment contracts and other debts 
of $316, $314, $118, $130, $19 and $95.  Assets included $100 
cash in bank, $20 cash on hand, and 1989 and 1991 motor 
vehicles with resale values of $3,000 and $15,000, 
respectively.  Installment contracts and other debts included 
a $316 monthly payment to a bank for an unspecified debt; a 
$314 payment to Chrysler Credit, presumably a motor vehicle 
payment; a debt for house insurance in the original amount of 
$1,180, with an unpaid balance of $354 and an amount due 
monthly of $118; a November 1993 debt in the amount of $3,500 
to an individual for a down payment, with an unpaid balance 
of $3,300 and a monthly payment "as much as possible"; and 
a June 1993 mortgage debt in the original amount of $175,000, 
with a current balance of $146,000 and an amount due monthly 
of $1,437.23.  This latter debt is apparently also listed as 
rent or mortgage payment.  The veteran further noted he had 
hospital bills too numerous to list.  Of the five 
specifically listed debts, there were no amounts past due.  
The RO denied the veteran's waiver request in January 1995.  
He appealed the decision to the Board.  

In a Financial Status Report apparently received from the 
veteran in March 1995, he reported a combined monthly net 
income of $4,022, average monthly expenses of $3,947, with a 
positive monthly balance of $75.  Income included his 
retirement, Social Security and (presumably VA) compensation, 
as well as his wife's Social Security.  Average monthly 
expenses were $1,437 rent or mortgage payment; $950 for food; 
$610 for utilities and heat; $76 for a charge, $316 and $314 
for bank payments; $136 for car insurance; and $118 for house 
insurance.  Among installment contracts and other debts, the 
veteran listed what appears to be the charge (card) he 
referred to, incurred in December 1995, in an original amount 
of $342, an unpaid balance of $209 and an amount due monthly 
of $76.  He also listed a bank loan for a down payment on a 
house, in the original amount of $15,000, with an unpaid 
balance of $10,000 and amount due monthly of $316.  He 
indicated that he was one month behind in his  truck payment, 
in the amount of $314.17.  He noted doctor bills too numerous 
to mention and house, car and life insurance with an amount 
due monthly of $463.  

In April 1996, during the pendency of his appeal, the veteran 
submitted another Financial Status Report containing 
substantial changes.  He listed a monthly net income of 
$4,882 and total monthly expenses of $4,835.  Average monthly 
expenses included $1,437 rent or mortgage payment; $1200 for 
food; $600 for utilities and heat; and amounts of $158, $120, 
$200, $300 and an illegible figure for car insurance, car 
expenses, home insurance, medical bills and home repairs, 
with the amounts attributable to each unclear.  He also 
listed a $320 monthly payment for an illegible installment 
contract and other debt.  He noted that he now had only a 
1980 automobile with a resale value of $500.  He specifically 
listed no installment contracts and other debts on the 
reverse side of the form.  He indicated that he had incurred 
about $40,000 in debt for medical expenses for treatment of 
himself and of his wife's multiple sclerosis (MS).  

The veteran's claims file contains numerous medical records 
from the 1980s and 1990s, documenting the severity of the 
veteran's service-connected disabilities and other medical 
disorders.

In March 1999, the Board remanded the case to the RO to 
provide the veteran an opportunity to supplement the record 
with proof of his wife's medical and related expenses, and to 
allow the RO an opportunity to consider this evidence.  
Pursuant to the Board's remand, the RO sent him letters in 
March and June 1999 requesting this evidence, along with any 
other evidence he had or knew of that might support his 
claim, including records of medical expenses that he had 
incurred pertaining to his own care.  The RO also notified 
him that the evidence requested should be submitted as soon 
as possible, and that, if he did not respond, his claim would 
be considered based on the evidence already of record and 
that it likely would continue to be denied.  After he failed 
to respond to the request for additional evidence and 
information, the RO returned his case to the Board for 
further appellate review.


II.  Legal Analysis

The Board initially notes that the veteran's claim is well-
grounded-meaning at least plausible...or capable of 
substantiation.  38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also is 
satisfied that his claim has been developed to the extent 
possible by remanding the case in March 1999.  Although twice 
given the opportunity to submit additional evidence and/or 
argument that might support his claim, he did not respond and 
has not contacted VA during the months since to provide an 
explanation or to request an extension of time.  He must bear 
in mind that the duty to assist him in fully developing the 
evidence pertinent to his claim is not a one-way street, and 
he  is obligated to provide any information that is relevant 
to his appeal.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The governing law and regulations authorize waiver of 
recovery and collection of a loan guaranty indebtedness from 
a veteran where the following factors are found to exist:

(1) After default there was a loss of the 
property which constituted security for 
the loan, (2) there is no indication of 
fraud, misrepresentation or bad faith on 
the part of the person requesting the 
waiver, and (3) collection of the 
indebtedness would be against equity and 
good conscience.

38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (the veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the veteran, (5) the unjust enrichment of 
the veteran, and, (6) whether the veteran changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all of the specifically enumerated elements 
applicable to a particular case.  However, the issues of 
fault, undue financial hardship, as well as unjust 
enrichment, are more significant to the immediate case 
presently before the Board.  Furthermore, although not an 
explicit element of equity and good conscience, the Board 
also looks to whether the veteran attempted to mitigate the 
indebtedness, whether a cure of the default was attempted, 
and whether reliable financial data was submitted.

VA's working definition of "fault" is, "the commission or 
omission of an act that directly results in the creation of 
the debt."  See the Veteran's Benefits Administration (VBA) 
Circular 20-90-5, February 12, 1990.  Fault initially 
should be considered relative to the degree of control the 
appellant had over circumstances leading to the foreclosure.  
If control is established, even to a minor degree, 
the secondary determination is whether the debtor's actions 
were those expected of a person exercising a high degree of 
care, with due regard for the debtor's contractual 
responsibilities to the Government.  The age, financial 
experience and education of the debtor also should be 
considered in these determinations.

In the present appeal, the veteran has not challenged the 
validity of his VA home loan guaranty indebtedness, so that 
is not at issue.  He argues, instead, that the provisions of 
38 C.F.R. §§ 1.964, 1.965, concerning equity and good 
conscience, entitle him to waiver of recovery of this debt-
particularly since he has had to personally bear the brunt of 
his wife's increasing medical expenses, for treatment of her 
multiple sclerosis, while continuing to incur additional 
medical expenses for treatment of his own disabilities, not 
the least of which are his bilateral amputations.  He also 
argued this during his hearing.

In its January 1995 decision, the Committee also determined 
the veteran did not commit fraud, misrepresentation, or act 
in bad faith in the creation of his debt, but that he 
nonetheless was at fault for it, without any fault on the 
part of the VA, and, furthermore, that collection of it would 
not be contrary to the standards of equity and good 
conscience.  The Board agrees.

Although it certainly is unfortunate the veteran lost his 
home and incurred this debt, the evidence of record indicates 
that he could have significantly mitigated against it had he 
exercised better management of his finances and exhausted all 
available resources prior to the foreclosure.  Of note, when 
he obtained his loan from VA in 1986, after refinancing to 
pay off his prior mortgages, that immediately provided him 
with an influx of more than $17,000.00 of disposable income.  
Although he has indicated he used this money to buy out his 
ex-wife's interest in the property, it must be pointed out 
that as a result of this action, he was indebted for a 
significantly greater sum.  Other records indicate that he 
also was receiving compensation from VA, at the maximum level 
of 100 percent, as a result of the wounds (amputations, etc.) 
he sustained in Vietnam, in addition to Social Security 
compensation for himself, his spouse, and his children.  
Moreover, he was receiving retirement benefits stemming from 
his employment for a veteran's service organization.  His 
property included an in-ground swimming pool, a barn, a 
milking shed, and a garage (workshop/toolshed).  Also, at the 
time of the second default on his loan in September 1989, he 
had apparently been allowing his son to live in rental 
property at another location at absolutely no cost.  Had he, 
instead, obtained a rent-paying tenant, that would have 
provided even more income, but he didn't attempt this until 
long after the fact, when his loan was well into arrears and 
the market value of the property at issue had substantially 
declined because of several broken windows, rotted floors, 
poor plumbing that needed repairs, etc.  He also no longer 
had the benefits of the swimming pool, barn, milking shed, or 
garage, as all of those structures and appurtenances had been 
demolished or filled in, which, in turn, had the collective 
effect of precluding VA from offering a refunding option on 
the property, despite his efforts to obtain alternative 
financing from VA.  The Board recognizes his assertions of 
increased disability due to service-connected disorders, yet 
this does not completely explain the loss of structures on 
the property or the long delayed maintenance on the property.  
But even despite being turned down by VA for refunding, he 
hadn't made any payment whatsoever on his mortgage since 
defaulting on his loan years earlier, which suggests he was 
unjustly enriched, and records confirm that he had been 
approved for still other financing from another source, but 
that, for some unexplained reason, he didn't complete the 
necessary paperwork prior to expiration of the offer.  That 
also suggests negligence on his part, irrespective of VA's 
inability to help him in his time of need.

The veteran also claims that he will not be able to defray 
the cost of repaying his debt because, aside from he and his 
wife's medical and other expenses, he has two children in 
college.  However, that notwithstanding, according to the 
information he provided in his Financial Status Reports, his 
net monthly income has continued to exceed his total monthly 
expenses.  He also has not provided the information necessary 
to include any additional medical expenses he and/or his wife 
may have incurred since filing those reports, or those 
concerning the alleged additional expenses associated with 
the education of his children.  Consequently, such expenses, 
even if incurred, have not been documented and, therefore, 
cannot be considered when computing his monthly expenses and 
current financial condition.  Further, his Financial Status 
Reports have not been completed in full and the information 
contained therein has been confusing and leads to a 
conclusion that the veteran has been less than forthcoming in 
providing information.  If current information had been 
submitted and a true picture of his financial situation 
provided, it might provide a basis for granting his request 
for a waiver.  But since he has failed to respond to repeated 
requests for this evidence and information, it has not been 
verified and cannot be until he cooperates.  Given the lack 
of reliable, verifiable financial information, the Board is 
unable to conclude that the veteran is unable to repay the 
loan guaranty indebtedness in reasonable monthly installments 
over a three to five year period.  In making this 
determination, the Board has considered the veteran's hearing 
testimony.  While the veteran attempted at that time to 
explain his past and current financial situation, as well as 
the events surrounding the foreclosure, the fact remains that 
even if the Board were to accept his testimony at face value, 
it is not shown that repayment of the indebtedness would 
violate the principles of equity and good conscience.

The facts of this case do not demonstrate that recovery of 
the loan guaranty indebtedness would be against the 
principles of equity and good conscience.  Thus, the Board 
concludes that waiver of recovery of this debt is not 
warranted.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.964.  In 
reaching these conclusions, the Board finds that the evidence 
of record is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107(b).


ORDER

Waiver of recovery of a loan guaranty indebtedness in the 
amount of $28,274, plus accrued interest, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

